Citation Nr: 0702831	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington



THE ISSUE

Entitlement to a rating in excess of 40 percent for 
fibromyalgia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1997 to September 2001.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Seattle RO that granted service 
connection for fibromyalgia.

Arguments by the veteran and her representative clearly 
enunciate a separate claim of service connection (and a 
separate compensable rating) for a bilateral hip disability 
that is separate and distinct from the veteran's service 
connected fibromyalgia.  While a supplemental statement of 
the case (SSOC) in March 2006 addressed this matter scrambled 
within the context of the increased initial rating claim, 
this was an improper forum for an original claim seeking 
service connection.  The matter has not been the subject of a 
rating decision (and a Board-jurisdiction-conferring notice 
of disagreement after an adverse rating decision), and the 
Board does not have jurisdiction to address the matter.  It 
is referred to the RO for appropriate action.   


FINDINGS OF FACT

The 40 percent rating currently assigned for the veteran's 
service-connected fibromyalgia is the maximum schedular 
rating provided for such disability; factors warranting 
extraschedular consideration are neither shown, nor alleged.


CONCLUSION OF LAW

A rating in excess of 40 percent for fibromyalgia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5025 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As was noted, this appeal stems from the rating assigned with 
the initial grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, October 2001, March 2005, and May 2006 
letters provided all essential notice.  A March 2003 
statement of the case (SOC) properly provided notice on the 
downstream issue of an increased initial rating, and along 
with the March 2006 SSOC outlined the regulation implementing 
the VCAA, notified the veteran of what the evidence showed, 
of the governing legal criteria, and of the basis for the 
denial of the claim.  The March 2006 SSOC readjudicated the 
matter after notices and opportunity for response.  The 
veteran has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given; she is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO has obtained all 
available medical records identified by the veteran, and has 
arranged for her to be examined.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of this 
claim.

II. Factual Background

On March 2002 VA examination, the physician reviewed 
documents from the veteran's service medical records that 
reflect a history of various, almost constant pain in both 
hips and in the low back, aggravated by standing or walking.  
The veteran reported accompanying hand and feet numbness and 
tingling throughout the day.  X-rays were negative.  On 
examination, she had mild to moderate tenderness in 14 of the 
18 points diagnostic for fibromyalgia.  There was moderate 
spasm in the supraspinatus muscle, mild tenderness in the 
left sacroiliac joint, and moderate tenderness in the left 
greater trochanter, mild in the right greater trochanter.  
Low back ranges of motion were 90 degrees flexion, 35 degrees 
extension, 40 degrees bilateral side bending, and 50 degrees 
bilateral rotation.  There was mild tenderness in both feet, 
the soles, and plantar fascia.  The physician commented that 
all of these symptoms were associated with fibromyalgia and 
that the disorder was mild to moderately disabling.  

On February 2006 VA examination, the veteran complained of 
having pain five times a week, each episode lasting one hour.  
The pain was sometimes precipitated by physical activity, and 
at other times came on on its own.  During pain periods she 
could function without medication; the disability did not 
cause incapacitation, but limited her ability to exercise.  
It did not result in any time lost from work.  Examination 
revealed signs of abnormal weight bearing, including 
callosities at medial MTP without tenderness.  Gait and 
posture were within normal limits, and no assistive device 
was used to ambulate.  The veteran reported muscle pain on 
both sides of her body and the physician detected tender 
points at the right SI joint.  The hips showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, or 
abnormal movement or guarding.  Bilateral hip flexion was to 
125 degrees, extension was to 30 degrees, adduction was to 25 
degrees, abduction was to 45 degrees, external rotation as to 
69 degrees, and internal rotation was to 40 degrees.  Joint 
function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance or incoordination after 
repetitive use or during flare-ups.  X-rays of the hips were 
within normal limits.  The physician stated that there was no 
change in the diagnosis of fibromyalgia and indicated that 
the disorder was active because the veteran continued to 
experience multiplicity of symptoms including right and left 
hip and back discomfort, sleep disturbance, and sensory 
symptoms of numbness.  There was no diagnosis of a hip 
disorder because there was no pathology to render a 
diagnosis.  He opined that the veteran's hip symptoms more 
likely than not were related to fibromyalgia.  The physician 
noted that the veteran's service records show initial signs 
and symptoms of what was more likely than not an acute left 
trochanteric bursitis that occurred with vigorous training in 
January 2000.  Additional episodes of pain in September 2000 
were also considered as likely as not related to vigorous 
training and bursitis.  Early the following year the 
veteran's symptoms expanded and progressed into a more 
diverse symptom complex more typical of fibromyalgia and it 
was more likely than not that this became the more dominant 
pathology that accounted for her ongoing symptoms.  He added 
that there currently were no objective findings to 
substantiate alternative diagnoses.  

III. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's statements describing her symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

The current 40 percent rating assigned for fibromyalgia is 
the maximum schedular rating for such disability, with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's- like symptoms, and is to be assigned 
when the complaints are constant, or nearly so, and 
refractory to therapy.  38 C.F.R. § 4.71a, Code 5025.  

The criteria for the 40 percent rating encompass all the 
symptoms of the veteran's fibromyalgia, to the full extent of 
their severity (and beyond).  Notably, on the more recent 
examination, in February 2006, the veteran reported she had 
symptoms 5 times a week, lasting about an hour on each 
occasion.  There are no other diagnostic codes potentially 
applicable to fibromyalgia, and an increased schedular rating 
for this disability is not warranted.  Because the 40 percent 
rating has been assigned for the entire appeal period, 
"staged ratings" obviously are not indicated.  

As the rating currently assigned is the maximum schedular 
rating for this disability, the Board must consider whether 
there is a greater degree of functional impairment than is 
recognized by the rating, and whether referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321 is warranted.   

As the Board has found that all symptoms of the veteran's 
fibromyalgia (to their full severity and beyond) are 
contemplated by the criteria for the current rating, a 
greater degree of functional impairment than is recognized by 
the schedular rating is not shown.  Furthermore, the record 
does not show that the fibromyalgia has required 
hospitalization or causes marked interference with employment 
(or involves any other factors of like gravity) so as to 
suggest that referral for extraschedular consideration is 
indicated, nor is otherwise alleged.  To the contrary, the 
veteran has reported that her fibromyalgia has not caused her 
to lose any time from work.

Finally, as was previously noted, the veteran seeks increased 
compensation based on a claim that she has a separate and 
distinct hip disability which warrants separate compensation.  
As was noted above, the RO has not yet formally adjudicated 
such service connection claim, and the Board has no 
jurisdiction in the matter.  


ORDER

A rating in excess of 40 percent for fibromyalgia is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


